Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 4, 7, 8, 13, 17, and 18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, with dependent claim 4, Williamson does not teach the limitation “moving the lid and the tissue cassette from the first position to the second position breaks the flange formed integrally with the cassette”. Furthermore, Williamson cannot be combined with another reference to arrive at the claimed function to break “the flange formed integrally with the cassette” without rendering the reference inoperable.
Regarding claim 7, Williamson does not teach the limitation “the pin formed integrally with the frame is disposed on a tab extending generally laterally inwardly from one of the plurality of outer walls and extends generally downwardly from the tab”. Furthermore, the examiner did not find any motivations to modify the art arrive at the claimed “pin formed integrally with the frame … extends generally downwardly from the tab”.
Regarding claim 8, Williamson does not teach the limitation “the tab extending from one of the plurality of outer walls is pivotably coupled to the one of the plurality of outer walls”. Furthermore, the examiner did not find any motivations to modify the art arrive at the claimed configuration “pivotably coupled to the one of the plurality of outer walls”.
Regarding claim 13, Williamson does not teach the limitation “moving the lid and the tissue cassette from the first position to the second position breaks the flange formed integrally with the lid”. Furthermore, Williamson cannot be combined with another reference to arrive at the claimed function to break “the flange formed integrally with the lid” without rendering the reference inoperable.
Regarding claim 17, Williamson does not teach the limitation “when the lid is in a closed configuration, the pin formed integrally with the peripheral portion extends generally upwardly from the tab”. Furthermore, Williamson cannot be combined with another reference to arrive at the claimed “upward” orientation of the pin.
Regarding claim 18, Williamson does not teach the limitation “pivotably coupled to the one of the plurality of peripheral walls”. Furthermore, the examiner did not find any motivations to modify the art arrive at the claimed configuration “pivotably coupled to the one of the plurality of peripheral walls”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                  

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796